DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,827,655 in view of Namiki US PGPUB 2018/0191183 in view of Namiki II US PGPUB 2017/0331302.
Claim 9 of U.S. Patent No. 10,827,655 through its dependence on claim 1 of U.S. Patent No. 10,827,655 discloses all the limitations of instant claim 1 except for wherein the fan speed is increased or decreased to one of the plurality of speeds intermediate the deactivated state and the maximum speed state, and wherein, if the fan speed reaches the maximum speed state, the charging current is configured to be adjusted by a predetermined amount based on the at least one of the temperature of the battery charger or the temperature of the battery pack after the fan speed reaches the maximum speed state.
However, Namiki discloses a charger cooling system wherein, if the fan speed reaches the maximum speed state, the charging current is configured to be adjusted by a predetermined amount based on the at least one of the temperature of the battery charger or the temperature of the battery pack after the fan speed reaches the maximum speed state [fig. 14; pars. 176-178; “after driving the first and second fans 5 and 6” (fig. 12, step 8), thus the fans are at the maximum speed state, the two states being ON and OFF (pars. 96, 98 & 189), the current value is adjusted by a predetermined amount (i.e. from I1 to I2) based on the temperature of the battery (fig. 12, step 10; fig. 14); pars. 177-180].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Claim 9 of U.S. Patent No. 10,827,655 to further include wherein, if the fan speed reaches the maximum speed state, the charging current is configured to be adjusted by a predetermined amount based on the at least one of the temperature of the battery charger or the temperature of the battery pack after the fan speed reaches the maximum speed state for the purpose of efficiently cooling the charging apparatus to prevent the temperature from being increased, as taught by Namiki (par. 17).
The combination of Claim 9 of U.S. Patent No. 10,827,655 and Namiki does not explicitly disclose wherein the fan speed is increased or decreased to one of the plurality of speeds intermediate the deactivated state and the maximum speed state based on the at least one of the temperature of the battery charger or the temperature of the battery pack.
However, Namiki II discloses a method of operating a battery charger [fig. 1, charger 1 comprising control board 5], wherein the battery charger comprises a fan [fig. 1, fan 6], which is a multi-speed fan operable at a plurality of speeds intermediate a deactivated state of the fan and a maximum speed state of the fan [fig. 3, according to the temperature of the battery pack/control board (of the battery charger) a fan is operated at a high speed (maximum speed) or a medium speed (one speed intermediate deactivated and max), it can also be operated at a low speed (par. 46) instead of halting, thus there are two intermediate speeds between the maximum and deactivated state (medium and low speeds), which are set according to the battery charger (control board) and battery pack temperature; pars. 19-20, 27, 45-46 and 54)].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Namiki to further include the fan is operable at a plurality of speeds intermediate a deactivated state of the fan and a maximum speed state of the fan for the purpose of allowing cooling to be efficiently carried out, as taught by Namiki II (par. 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Namiki US PGPUB 2018/0191183 in view of Namiki II US PGPUB 2017/0331302.
Regarding claims 1 and 12, Namiki discloses a battery charger [figs. 1-3] comprising: 
a housing [figs. 1-3, housing 2]; 
a charging circuit positioned within the housing and operable to output a charging current to charge a battery pack couplable to the battery charger, the battery pack including a battery pack housing and battery cells supported by the battery housing  [figs. 1-3; charging apparatus 1; housing 2 has inlet 24a and outlet 22a; pars. 99-100; charge circuit 4 for charging a battery pack 3; par. 96; fig. 4, fan 5; pars. 99-100; battery pack 3]; 
a fan operable to cause air flow through the housing [fig. 4, fan 5; pars. 96 & 98], 
a charger temperature sensor positioned within the housing and for sensing a temperature of the battery charger [fig. 9, temperature detecting element 44; par. 101]; and 
a controller operable to receive a signal indicative of the temperature of the battery charger from the charger temperature sensor and receive a signal indicative of a temperature of the battery pack [fig. 9, battery temperature sensing circuit 3E in battery pack 3; par. 120], 
wherein the charging current or a fan speed is adjusted based on at least one of the temperature of the battery charger or a temperature of the battery pack [par. 189; based on the temperatures the fan speed is controlled (i.e. on or off), fig. 13, step s17, as well as the charging current (fig. 14)], 
wherein the fan speed is increased or decreased to one of the plurality of speeds  [par. 189; the fan can be activated and halted, thus the fan will pass through multiple speeds in the intermediate time during activation] based on the at least one of the temperature of the battery charger or the temperature of the battery pack  [par. 189; based on the temperatures the fan speed is controlled (i.e. on or off), fig. 13, step s17, as well as the charging current (fig. 14)], and 
wherein, if the fan speed reaches the maximum speed state, the charging current is configured to be adjusted by a predetermined amount based on the at least one of the temperature of the battery charger or the temperature of the battery pack after the fan speed reaches the maximum speed state [fig. 14; pars. 176-178; “after driving the first and second fans 5 and 6” (fig. 12, step 8), thus the fans are at the maximum speed state, the two states being ON and OFF (pars. 96, 98 & 189), the current value is adjusted by a predetermined amount (i.e. from I1 to I2) based on the temperature of the battery (fig. 12, step 10; fig. 14); pars. 177-180].
Namiki does not explicitly disclose the fan being a multi-speed fan operable at a plurality of speeds intermediate a deactivated state of the fan and a maximum speed state of the fan.
However, Namiki II discloses a method of operating a battery charger [fig. 1, charger 1 comprising control board 5], wherein the battery charger comprises a fan [fig. 1, fan 6], which is a multi-speed fan operable at a plurality of speeds intermediate a deactivated state of the fan and a maximum speed state of the fan [fig. 3, according to the temperature of the battery pack/control board (of the battery charger) a fan is operated at a high speed (maximum speed) or a medium speed (one speed intermediate deactivated and max), it can also be operated at a low speed (par. 46) instead of halting, thus there are two intermediate speeds between the maximum and deactivated state (medium and low speeds), which are set according to the battery charger (control board) and battery pack temperature; pars. 19-20, 27, 45-46 and 54)].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Namiki to further include the fan is operable at a plurality of speeds intermediate a deactivated state of the fan and a maximum speed state of the fan for the purpose of allowing cooling to be efficiently carried out, as taught by Namiki II (par. 20).
Regarding claim 2, Namiki discloses a heat sink positioned within the housing [pars. 101-104; figs. 5-6; air flows through the inlet 24a past the radiation members 46 and 47 to the outlets 22a and 23a], wherein the charger temperature sensor is configured to detect a temperature proximate one of the charging circuit or the heat sink [fig. 4, temperature detecting element 44 is adjacent to the heat sink 46 as well as the charge control portion 45 (see fig. 9); pars. 101, 107 and 133].
Regarding claim 3, Namiki does not explicitly disclose wherein the charger temperature sensor is mounted to the heat sink.
However, Admitted Prior Art discloses mounting a sensor to the heat sink. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Namiki to further include the sensor is mounted to the heat sink for the purpose of ensuring the heat sink doesn’t overheat or melt-down. 
NB: Examiner took Official Notice with respect to the above limitation of claim 3 in the Non-Final Rejection mailed September 4, 2019 in the parent application 16/018,533, from which the instant application claims priority. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
Regarding claim 5, Namiki discloses a printed circuit board [par. 96; charging circuit portion 4 is on a PCB (fig. 4)], and wherein the charger temperature sensor is mounted to the printed circuit board [par. 96; charging circuit portion 4 is on a PCB (fig. 4), the temperature sensor 44 is part of the charging circuit portion (par. 101) and illustrated as such (figs. 4 & 9)].
Regarding claim 6, Namiki discloses wherein the housing defines an air inlet and an air outlet [figs. 1-3, housing 2 has inlet 24a and outlet 22a; pars. 99-100], and wherein the battery charger further comprises a heat sink operable to dissipate heat in the housing [pars. 101-104; figs. 5-6; air flows through the inlet 24a past the radiation members 46 and 47 to the outlets 22a and 23a].
Regarding claim 7, Namiki discloses wherein the fan is operable to cause air flow from the air inlet to the air outlet and along the heat sink [fig. 4, fan 5; pars. 99-100; pars. 101-104; figs. 5-6; air flows through the inlet 24a past the radiation members 46 and 47 to the outlets 22a and 23a].
Regarding claim 15, Namiki discloses wherein the battery pack includes a sensor [fig. 9, battery temperature sensing circuit 3E in battery pack 3; par. 120], and wherein sensing a temperature of the battery pack includes sensing a temperature of the battery pack using the sensor of the battery pack [fig. 9, battery temperature sensing circuit 3E in battery pack 3; par. 120].
Regarding claim 16, Namiki discloses wherein the battery charger includes a controller [pars. 94-101, 165 & 172-173; charge circuit 4 controls the charger (via control-signal-transmission portion 62, par. 165)] and a first sensor for sensing the temperature of the battery charger [fig. 9, temperature detecting element 44; par. 101], wherein the battery pack includes a second sensor for sensing the temperature of the battery pack  [fig. 9, battery temperature sensing circuit 3E in battery pack 3; par. 120], and wherein the method further comprises receiving, with the controller, a signal indicative of the temperature of the battery charger from the first sensor [pars. 101 & 145] and a signal indicative of the temperature of the battery pack from the second sensor [pars. 120 & 148; the charge control portion 45 receives the battery temperature information via the digital communication port portion 45D].
Regarding claim 17, Namiki discloses wherein the housing defines an air inlet and an air outlet  [figs. 1-3, housing 2 has inlet 24a and outlet 22a; pars. 99-100], wherein the battery charger includes a heat sink, and wherein the method further comprises causing air flow, by the fan, from the air inlet to the air outlet and along the heat sink  [pars. 101-104; figs. 5-6; air flows through the inlet 24a past the radiation members 46 and 47 to the outlets 22a and 23a; fig. 4, fan 5; pars. 99-100].

Claims 8-11, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Namiki US PGPUB 2018/0191183 in view of Namiki II US PGPUB 2017/0331302, and further in view of Kuan US PGPUB 2009/0021913.
Regarding claim 8, Namiki discloses wherein the heat sink is a heat sink defining an air flow path, wherein the fan is operable to cause air flow through the air flow path, wherein the air flow path has a path inlet and a path outlet [fig. 4, fan 5; pars. 99-100; pars. 101-104; figs. 5-6; air flows through the inlet 24a past the radiation members 46 and 47 to the outlets 22a and 23a], and wherein the fan is positioned between the path outlet and the air outlet [see annotated fig. 4 below].

    PNG
    media_image1.png
    508
    504
    media_image1.png
    Greyscale


The combination of Namiki and Namiki II does not explicitly disclose the heat sink is tubular.
However, Kuan discloses an electronics heat dissipation system comprising a tubular heat sink [figs. 1-3, tubular air flow passages 405 are adjacently formed out of a shell 400; pars. 4-6 & 19-24].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Namiki and Namiki II to further include the heat sink is tubular for the purpose of more efficiently dissipating excessive heat from the battery system, as taught by Kuan (pars. 4-9).
Regarding claim 9, The combination of Namiki and Namiki II does not explicitly disclose wherein the heat sink includes a plurality of tubes defining a plurality of flow paths.
However, Kuan discloses an electronics heat dissipation system comprising a tubular heat sink, wherein the heat sink includes a plurality of tubes defining a plurality of flow paths [figs. 1-3, tubular air flow passages 405 are adjacently formed out of a shell 400; pars. 4-6 & 19-24; heat sink 40 has a plurality of tubes; pars. 4-6 & 19-24].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Namiki and Namiki II to further include wherein the heat sink includes a plurality of tubes defining a plurality of flow paths for the purpose of more efficiently dissipating excessive heat from the battery system, as taught by Kuan (pars. 4-9).
Regarding claim 10, Kuan as applied in claim 9 discloses wherein the tubes are positioned adjacent to one another [figs. 1-3, tubular air flow passages 405 are adjacently formed out of a shell 400 (see fig. 3 in particular); pars. 4-6 & 19-24].
Regarding claim 11, Kuan as applied in claim 9 discloses wherein the tubes are stacked one above the other  [figs. 1-3, tubular air flow passages 405 are stacked adjacently and formed out of a shell 400 (see fig. 3 in particular); if looked at from a rotated point of view, they are stacked one above the other; pars. 4-6 & 19-24].
Regarding claim 13, Namiki discloses wherein the battery charger further includes a heat sink [pars. 101-104; figs. 5-6; air flows through the inlet 24a past the radiation members 46 and 47 to the outlets 22a and 23a], wherein the battery charger includes a sensor positioned proximate one of the charging circuit and the heat sink [fig. 4, temperature detecting element 44 is adjacent to the heat sink 46 as well as the charge control portion 45 (see fig. 9); pars. 101, 107 and 133], and wherein sensing a temperature of the battery charger includes sensing a temperature proximate one of the charging circuit or the tubular heat sink [fig. 4, temperature detecting element 44 is adjacent to the heat sink 46 as well as the charge control portion 45 (see fig. 9) for sensing the temperature of one or both; pars. 101, 107 and 133].
The combination of Namiki and Namiki II does not explicitly disclose the heat sink is tubular.
However, Kuan discloses an electronics heat dissipation system comprising a tubular heat sink [figs. 1-3, tubular air flow passages 405 are adjacently formed out of a shell 400; pars. 4-6 & 19-24].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Namiki and Namiki II to further include the heat sink is tubular for the purpose of more efficiently dissipating excessive heat from the battery system, as taught by Kuan (pars. 4-9).
Regarding claim 14, Namiki discloses wherein the sensor is a first sensor adjacent to the heat sink  [fig. 4, temperature detecting element 44 is adjacent to the heat sink 46; pars. 101, 107 and 133], wherein the battery charger further includes a printed circuit board [par. 96; charging circuit portion 4 is on a PCB (fig. 4)] and a second sensor mounted to the printed circuit board [par. 133, a voltage sensor 59 is also part of the charging circuitry] and wherein sensing a temperature of the battery charger includes sensing a temperature of the printed circuit board and sensing a temperature of the heat sink [fig. 4, temperature detecting element 44 is adjacent to the heat sink 46 as well as the charge control portion 45 (see fig. 9) for sensing the temperature of one or both, the charging control portion 45 is part of the PCB (fig. 4, par. 99), thus sensing a temperature of the charging control portion is sensing a temperature of the printed circuit board; pars. 101, 107 and 133].
Namiki does not explicitly disclose wherein the charger temperature sensor is mounted to the heat sink.
However, Admitted Prior Art discloses mounting a sensor to the heat sink. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Namiki to further include the sensor is mounted to the heat sink for the purpose of ensuring the heat sink doesn’t overheat or melt-down. 
NB: Examiner took Official Notice with respect to the above limitation of claim 3 in the Non-Final Rejection mailed September 4, 2019 in the parent application 16/018,533, from which the instant application claims priority. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
The combination of Namiki and Namiki II does not explicitly disclose the heat sink is tubular.
However, Kuan as applied in claim 13 discloses the tubular heat sink [figs. 1-3, tubular air flow passages 405 are adjacently formed out of a shell 400; pars. 4-6 & 19-24].
Regarding claim 18, Namiki discloses wherein the heat sink defines an air flow path, and wherein causing air flow includes causing air flow through the air flow path [fig. 4, fan 5; pars. 99-100; pars. 101-104; figs. 5-6; air flows through the inlet 24a past the radiation members 46 and 47 to the outlets 22a and 23a; see annotated fig. 4 below].

    PNG
    media_image1.png
    508
    504
    media_image1.png
    Greyscale

The combination of Namiki and Namiki II does not explicitly disclose the heat sink is tubular.
However, Kuan discloses an electronics heat dissipation system comprising a tubular heat sink [figs. 1-3, tubular air flow passages 405 are adjacently formed out of a shell 400; pars. 4-6 & 19-24].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Namiki and Namiki II to further include the heat sink is tubular for the purpose of more efficiently dissipating excessive heat from the battery system, as taught by Kuan (pars. 4-9).
Regarding claim 19, the combination of Namiki and Namiki II does not explicitly disclose wherein the heat sink includes a plurality of tubes defining a plurality of air flow paths, and wherein causing air flow includes causing air flow through each of the air flow paths.
However, Kuan discloses an electronics heat dissipation system comprising a tubular heat sink, wherein the heat sink includes a plurality of tubes defining a plurality of air flow paths, and wherein causing air flow includes causing air flow through each of the air flow paths [figs. 1-3, tubular air flow passages 405 are adjacently formed out of a shell 400; pars. 4-6 & 19-24; heat sink 40 has a plurality of tubes; pars. 4-6 & 19-24].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Namiki and Namiki II to further include wherein the heat sink includes a plurality of tubes defining a plurality of air flow paths, and wherein causing air flow includes causing air flow through each of the air flow paths for the purpose of more efficiently dissipating excessive heat from the battery system, as taught by Kuan (pars. 4-9).
Regarding claim 20, Namiki discloses a method of operating a battery charger, the battery charging including a housing, a fan positioned within the housing, and a charging circuit positioned within the housing and operable to output a charging current to charge a battery pack couplable to the battery charger, the battery pack including a battery pack housing and battery cells supported by the battery pack housing [figs. 1-3; charging apparatus 1; housing 2 has inlet 24a and outlet 22a; pars. 99-100; charge circuit 4 for charging a battery pack 3; par. 96; fig. 4, fan 5; pars. 99-100; battery pack 3], the method comprising: 
sensing a temperature of the battery charger [fig. 9, temperature detecting element 44; par. 101]; 
sensing a temperature of the battery pack [fig. 9, battery temperature sensing circuit 3E in battery pack 3; par. 120]; 
adjusting a fan speed based on at least one of the temperature of the battery charger or the temperature of the battery pack [par. 189; based on the temperatures the fan speed is controlled, fig. 13, step s17, as well as the charging current (fig. 14)]; and 
causing air flow, by the fan, through an air flow path defined by a heat sink of the battery charger [pars. 101-104; figs. 5-6; air flows through the inlet 24a past the radiation members 46 and 47 to the outlets 22a and 23a; fig. 4, fan 5; pars. 99-100], 
wherein the fan speed is increased or decreased [par. 189; the fan can be activated and halted, thus the fan will pass through multiple speeds in the intermediate time during activation] based on the at least one of the temperature of the battery charger or the temperature of the battery pack [par. 189; based on the temperatures the fan speed is controlled (i.e. on or off), fig. 13, step s17, as well as the charging current (fig. 14)], and 
wherein, if the fan speed reaches the maximum speed state, adjusting the charging current by a predetermined amount based on the at least one of the temperature of the battery charger or the temperature of the battery pack after the fan speed reaches the maximum speed state [fig. 14; pars. 176-178; “after driving the first and second fans 5 and 6” (fig. 12, step 8), thus the fans are at the maximum speed state, the two states being ON and OFF (pars. 96, 98 & 189), the current value is adjusted by a predetermined amount (i.e. from I1 to I2) based on the temperature of the battery (fig. 12, step 10; fig. 14); pars. 177-180].
Namiki does not explicitly disclose wherein the fan is a multi-speed fan operable at a plurality of speeds intermediate a deactivated state of the fan and a maximum speed state of the fan.
However, Namiki II discloses a method of operating a battery charger [fig. 1, charger 1 comprising control board 5], wherein the battery charger comprises a fan [fig. 1, fan 6], which is a multi-speed fan operable at a plurality of speeds intermediate a deactivated state of the fan and a maximum speed state of the fan [fig. 3, according to the temperature of the battery pack/control board (of the battery charger) a fan is operated at a high speed (maximum speed) or a medium speed (one speed intermediate deactivated and max), it can also be operated at a low speed (par. 46) instead of halting, thus there are two intermediate speeds between the maximum and deactivated state (medium and low speeds), which are set according to the battery charger (control board) and battery pack temperature; pars. 19-20, 27, 45-46 and 54)].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Namiki to further include the fan is operable at a plurality of speeds intermediate a deactivated state of the fan and a maximum speed state of the fan for the purpose of allowing cooling to be efficiently carried out, as taught by Namiki II (par. 20).
The combination of Namiki and Namiki II does not explicitly disclose the heat sink is tubular.
However, Kuan discloses an electronics heat dissipation system comprising a tubular heat sink [figs. 1-3, tubular air flow passages 405 are adjacently formed out of a shell 400; pars. 4-6 & 19-24].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Namiki and Namiki II to further include the heat sink is tubular for the purpose of more efficiently dissipating excessive heat from the battery system, as taught by Kuan (pars. 4-9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Namiki US PGPUB 2018/0191183 in view of Namiki II US PGPUB 2017/0331302, and further in view of Aker et al. US PGPUB 2003/0102845.
Regarding claim 4, Namiki discloses wherein the charger temperature sensor is a first charger temperature sensor configured to detect the temperature proximate the charging circuit [fig. 4, temperature detecting element 44 is adjacent to the charge control portion 45 (see fig. 9); pars. 101, 107 and 133].
The combination of Namiki and Namiki II does not explicitly disclose wherein the battery charger further comprises a second charger temperature sensor configured to detect the temperature proximate the heat sink.
However, Aker discloses a charger system for a battery [abs.] which comprises a charger temperature sensor configured to detect the temperature proximate the heat sink [par. 382].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Namiki and Namiki II to further include wherein the battery charger further comprises a second charger temperature sensor configured to detect the temperature proximate the heat sink for the purpose of detecting an over-temperature, as taught by Aker (par. 382).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859